



RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER the Camden National corporation
2012 Equity AND INCENTIVE PLAN
Name of Grantee:            GRANTEE NAME
No. of Restricted Stock Units:    # UNITS
Grant Date:            GRANT DATE
Pursuant to the Camden National Corporation 2012 Equity and Incentive Plan as
amended through the date hereof (the “Plan”), Camden National Corporation (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit shall
relate to one share of Common Stock, no par value per share (the “Stock”) of the
Company.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2.Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 1 shall lapse only
with respect to the incremental number of Restricted Stock Units specified as
vested on such date.
Incremental Number (Cumulative Number) of Restricted Stock Units Vested
Vesting Date
()
 
()
 
()
 
()
 
()
 

The Committee may at any time accelerate the vesting schedule specified in this
Paragraph 2.
3.Termination of Employment. If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 2 above,
any Restricted Stock Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
4.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a shareholder of the
Company with respect to such shares.
5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, a copy of which the Grantee acknowledges having received, including
the powers of the Committee set forth in Section 2(b) of the Plan. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.
6.Tax Withholding. The Grantee shall, no later than the date as of which the
value of the Award first becomes includable in the gross income of the Grantee
for Federal income tax purposes, pay to the Company, or make arrangements





--------------------------------------------------------------------------------





satisfactory to the Committee regarding payment of, any Federal, state, or local
taxes of any kind required by law to be withheld by the Company with respect to
such income. Unless otherwise elected by the Grantee and approved by the
Committee, subject to the Company’s insider trading policy, as in effect from
time to time, the Company’s minimum required tax withholding obligation shall be
satisfied in full by the Company withholding from the vested Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due.
7.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
8.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
9.Miscellaneous.
(a)This Agreement and the Plan contain the entire agreement of the parties
relating to the subject matter hereof and supersede any prior agreements or
understandings with respect thereto.
(b)Notices hereunder shall be given to the Company at its principal place of
business and shall be given to the Grantee at the address set forth below, or,
in either case, at such other address as one party may subsequently furnish to
the other party in writing.
(c)This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Company or any Subsidiary.
 
CAMDEN NATIONAL CORPORATION
 
 
 
By:
 
 
 
Title:

 




The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.
 
Dated:
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
NAME:
 
 
 
 
 
 
 
ADDRESS:

 
 






